479 P.2d 631 (1971)
Robert Lee TURNER, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-15381.
Court of Criminal Appeals of Oklahoma.
January 6, 1971.
Don Anderson, Public Defender, for plaintiff in error.
G.T. Blankenship, Atty. Gen., Hugh H. Collum, Asst. Atty. Gen., for defendant in error.

MEMORANDUM OPINION
BUSSEY, Judge:
Robert Lee Turner, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County for the offense of Grand Larceny; his punishment was fixed at four years imprisonment; and from said judgment and sentence a timely appeal has been perfected to this Court.
Briefly stated, the evidence at the trial revealed that on March 17, 1964, Everett King operated a grocery store in Oklahoma City. He testified that at approximately 6:00 p.m. he was in the back of the store looking through a peep hole. He observed served the defendant and a woman companion take eight cartons of cigarettes, valued at $2.90 each, and put them in a shopping cart. He continued to observe them, and saw the woman hand the cartons to the defendant who put them under his shirt. He ran to the front of the store, accosted the defendant, and called the police.
The defendant did not testify nor was any evidence offered in his behalf.
The first proposition alleges that the evidence does not support the verdict of the jury. This Court has consistently held that it is the exclusive province of the jury to weigh the evidence and determine the facts, and where the verdict is based on probable testimony, the reviewing court will not interfere with the verdict. Bryant v. State, Okl.Cr., 478 P.2d 907.
The defendant's final proposition contends that the punishment was excessive. We need only observe that the punishment was within the range provided by law and does not shock the conscience of this Court.
*632 We are of the opinion that the judgment and sentence should be, and the same is hereby, affirmed.
BRETT, P.J., and NIX, J., concur.